Case 1:18-cv-03844-TWP-DLP Document 149 Filed 01/25/21 Page 1 of 1 PageID #: 2859




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
        IT IS FURTHER ORDERED that the application
                               Indianapolis        and this Order are sealed until
                                              Division
 otherwise
   DEMONA  ordered by the Court.
              FREEMAN,

                 Plaintiffs,
 IT IS SO ORDERED
          v.                                          Case No. 1:18-CV-3844-TWP-DLP

   OCWEN LOAN SERVICING, LLC,
   and THE BANKDate: OF NEW    YORK MELLON
                           1/27/2017
   f/k/a THE BANK OF NEW YORK as                 ________________________
   successor in interest to JPMorgan Chase Bank, Hon. Tanya Walton Pratt, Judge
   N.A., as Trustee for C-BASS Mortgage Loan     United States District Court
   Asset-Backed Certificates, Series, 2005-RPI,  Southern District of Indiana
                       Defendants.



                                               ORDER

          This matter is before the Court on Defendant Ocwen Loan Servicing, LLC’s (“Defendant”)

  Unopposed Motion for Extension of Time to Respond to Plaintiff’s Motion for Reconsideration.

  Having considered the Motion, Plaintiff’s non-opposition, and being otherwise advised on its

  premises, the Motion is hereby GRANTED.

          IT IS HEREBY ORDERED that Defendant shall have up to and including February 8,

  2021 to file its response to Plaintiff’s Motion for Reconsideration.

          IT IS SO ORDERED.

         Date: 1/25/2021

                                                     ________________________
                                                     Hon. Tanya Walton Pratt, Judge
                                                     United States District Court
                                                     Southern District of Indiana


   Distribution to all electronically
   registered counsel of record via
   CM/ECF
